Title: Adams’ Minutes of the Review: Cumberland Superior Court, Falmouth, July 1774
From: Adams, John
To: 


       King vs. Stewart—Review
       Scurlogging.
       3 Stewarts defaulted. 3 Andrews appear. By the Sullivans.
       Bradbury.
       Silas Burbank. About 10 days before the Affair, I was informed that a Number of Persons from 2 Roads, were about making an Onset on Mr. Kings House. Stewarts and Andrews’s were joined in it. I was coming down by Amos Andross’s House. He asked me if there were not a Number about making Sir Richard a Visit. He said he should go, and thought he deservd a good Whipping and to have his Ears cutt of, because he had treated him ill and others. This was the Afternoon before the Affair happened. He said King had kill’d these Creatures &c. and he deserved to be checked and corrected. He advised me to go, thought it was proper for me to go, and others. He has wrongd me and is endeavouring to wrong you and he will ruin us all if not humbled. It will be for our good and for his. There was one Person there, I believe to whom he gave a strong Encouragement to go. I know there was one. He said twice he would absolutely go. Afterwards he said he did not go, because he was taken with a bad Belly Ach. He said he was as good a Friend and or Well wisher or both, as any that was there.
       Some nights before the Church Meeting A. Andross told me the Belly Ach was relentment of Mind that he had encouraged so bad a Thing. About the same Time, the day before saw Jona, Andross senr. Said he believd he should not go, but believ’d his son would. It would be the best Way for Somebody to go, and whip him with small sticks, as he was weak and frail in Body. Jona. mentioned a great many bad Things that K. had done—killing Creatures, and would drive the poor People away, if not checked. A Person that he advised and encouraged to go, did go. Something was mentiond about the Stamp Act, this was Amos, that King was a favourer of it.
       Jona. Andrews Jnr. was in the Affair. I first saw the Party in the Road near my House near a mile and an half. Jona. Jnr. was in the Company, near and at Kings House. He went from near my House with the Company to K’s House, in the night. He said he did not know whether his father would come. Dont know that I saw him in K’s House, but saw him after the Affair was over with the Company at the Meeting House.
       Several Windows were broke.
       The Person I mention, I am inclin’d to think, would not have gone if he had not been encouraged by Men of Estates and Character.
       Neither Amos nor Jona. advised to breaking the Windows, stealing Papers breaking Desks, to cut down the House or burn the Barn. It was proposd that night to go and take him out of his House, and whip him.
       I know there was a Number of Papers destroyed. Bonds, Notes, Deeds, a great Number burnt in his House upon the Hearth and others thrown out of Doors. Many torn to Pieces, Bills of Parcells &c. dont know the Names, Dates, nor Sums. Jona. Jnr. was present and saw many of em burnt.
       
       Jona. Wingate. 8 or 10 days before, at Hodgdons shop, Amos Andross came in and talk’d about the Riots in the Province and said he thought it would be a very good Thing to make Mr. King a visit and to mob him and that he ought to be mobbed. A few days after, I saw him by his House, and he said he thought it would be a very good Thing, and said he would go. After the Riot, he told me he should have been there but for the Belly Ach. He spoke very encouraging, and said it was a good Thing. When I was going by his House, he said he would have me go and see Mr. Stewart and take his Advice about it. I did and Stewart advised to it.
       I knew of a Person that he advised, who was in the Mobb.
       I call’d at Jona. Andross’s. Cant tell who begun. He reckoned it would be a good Thing to make Mr. King a Visit.
       Windows were broke, and Papers destroyd. Papers were burnt. Near 20 People at the House. After 9 O Clock.
       John Newbegin. Saw K’s House next Day. It was very much damnified. Jona. Andross Jnr. was There and he told me he was in the House. I never heard of it till the Night before. I was asked, by one Person the Night before to go.
       One Note vs. D. Millikin was destroyd and several vs. the Stewarts and deeds and all the Papers there were destroyed.
       Heard Amos say he was prevented from going by the belly Ach. He said he never would be behindhand in Advancing Mony, to screen it. And he has advanced Money. He really appeard to me to be very glad.
       Jona. appeared to be well pleased with the Notion, and Jona. Junior was there. Did not hear Jona. say any Thing about it beforehand. He afterwards laugh’d and was merry about it.
       A Year or two after I heard Jona. say, that it was a bad Thing.
       The House, Windows, Desk, Wainscot, Walls, Pewter damagd. About a Year after Amos said he could take a few Bundles of flax and a Coal of fire and put under his Warehouse, and put a stop. Have heard Amos laugh about the Ladder that they could not get it together. 2 Men and one want willing, it was difficult.
       Benja. Carl. The Talk was that about 70 men were to go and talk with him and tell him that he had said he would fill Falmouth Goal with Debtors next Court. 20 or 30 did assemble. 6 went into the Windows. A desperate Outcry in the House. Heard Mr. K. cry to his servant.
       I saw a Peck of Papers or more. I said it is a Pity to destroy these Papers. They said they had got what they wanted. I said are not you a Parcell of ungratefull Writches. Burbank came to me. Cant tell who burnt the Papers. Burnt at Burbanks House.
       Such a Noise in the House as I never heard in my House. Jona. Andross Jnr. was one of the Company. Thumping, Yelling, Hooping —I thought K. was in the Extremity of Death.
       3 Stewarts there.
       Jona. Junr. proposed the whole Parish should go to the Justices, and let him take whom he pleased. There was some Meeting for that, at old Mr. Stewarts.
       Nat. Jose. Met Amos Andross, and we got discoursing about the Mob which had been at K’s. I said I was glad ont. Amos said if we had thought so We should have invited you to have gone with us. K. had my Note and I hoped mine was destroyed.
       Nath. Carl. At Amos’s Mill, he said to me, how easy a Thing it would be for a youngster that lived as near as I, to put a Coal of Fire to his Buildings. This after the Riot but before the Barn was burnt. He did not seem to me to be in earnest.
       Paul Tompson. Heard Jona. say the best Way for K to find who had mobb’d him is to go to his Books and see who he has wrong’d. He has wrongd me out of 300£. He mentiond Graffam, but did not understand him to quote Graffam.
       Lem. Millikin. K. sent to my Fathers just after the Mobb, and desird sum of Us to come. A large Quantity of Papers burnt to Ashes. K. answered they have undone me then Mrs. K. was then fainted away, could but just keep Life in her. She lay in.
       Windows of House and Store dashd all to Pieces. An Hatchet thrown into a Chamber Window and lying on the Flooer. His Desks broke to Pieces, his Wainscoat, Plaistering &c. broke to Pieces.
       Rob. 1st. I knew was the Windows coming in. Master called to me, and went back into his Chamber. I attempted to go, but the People were there, and I could not go. I went to my Gun, and she was not loaded. I said I would stop some of them. I met Master coming down to get something for Mistress. She was faint. He bid me go and get his Gun. I went and went up Chamber and found the Maid holding Mistress who was faint. Plate, Earthen Ware, Chairs, Desks, broke, Papers burnt. Stair Case hacked, Wainscot Wall hacked. 7 or 8 Windows. They broke into the shop. Window broke open.
       Mistress said Lord of Mercy where shall I go?
       John Porry. Some days after the Mob at Mr. Andross’s Jona.’s. Saw Mill, he said he was not in it, but if there was ever another he would be in it. For it was justifiable in the sight of God and Man. The Common Law could not take hold of a Mob. If he man was injured and could not get his Remedy at common law, he might take it himself.
       John Augur Millikin. April at Millikins Tavern 10 o Clock at Night. Saw the Barn burnt. Ladder was to Pieces. Amos Andrews at the other End. The Ladder would fly to Pieces 10 times—as if by Witchcraft.
       Somebody ripd the Boards off at the End, and let the Air in.
       Jona. said he believd the D———1 was in the People.
       Abraham Tyler Junr. Cost about £80 to repair what has been done. £10 L.M. to repair the Wainscoat, and staircase.
       Daniel Moulton. Saw the House and Furniture.
       Schedule of Notes, Bonds, &c. annexed to the Writ.
       Hawk. P.C. 315. No Accessories in Trespass. §16. Hire, Command, Council or Conspiracy. Approbation unless they countermand and retract their Encouragement.
       King vs. Stewart et al. Defence
       James Sullivan, for Amos Andrews.
       Abhors Mobs.
       Wingates Deposition. Taking K. out of Bed and Whipping him or cutting his Ears is not cutting his Ears.
       Law of Evid. 254. All must be Principals. None guilty but he who Acts in it.
       Hawk. 311. § 4. Woods Inst. 407. 4. Bac. 179, top. Foster 372, 369. 70. 372. §1.2. 3. Hawk. 310.
       
       Omnis Ratohabitio retrotrahitur, and Mandato precedenti antecedenti aequiparatur.
       No Intention to break House or burn Papers, in Amos.
       
       The Ladder. The axes, and Presence when the Colt hung up.
       Depositions to be treated with more care, because taken when Amos not present.
       The whole 12 Jurors must agree.
       Damages. A melancholly Tragedy. Pewter, China, &c.
       Papers.
       Fright. Pain of Mind for 1/4 of an Hour.
       Province in an Uproar, on Account of Stampd Papers.
       Shall Amos and family be beggared, and reduced to Distress for Life.
       John. Sullivan. J. Hale said it was difficult to distinguish between Crime and Person.
       No Damages to make Reparation to the Public.
       The Thought of killing sovereign is Treason.
       Ever and Never in Gilbert.
       
       Hawk. 311.
       The Evidence comes from Persons who were original Defendants. Burbank was Captain General.—Answer. The Andrewss were King and Ministry and Privy Council.
       Page 316.  Read§22d
       Defendants Witnesses.
       Deacon Millikin. Heard Wingate threaten to mob Millikin 6 Months before it was done. If I could perswade any Body to join me, I would mob him immediately.
       Ben Durgan. Neither of the Defendants there when the Colt hung up. In the Night I saw nor heard any thing of them. Dark overcast night. Jona. was at home when the House was torn down.
       John Gookin. King told me, as I understood him, he lost nothing of any Value. His Books, Bonds and Notes were all safe. Waste Papers destroyed. If they had put their Hands round they would have ruined him. Principal Part of the Papers they took were waste Papers and Memorandums. Dont remember his saying about the desk in the House. All in Confusion.
       James Boothbay. Had a Note there not destroyd, King Joked.
       Jotham Libby. Paid his Note.
       Mr. Graffam. The best Notes were in the draw which they never touched.
       Dr. Southgate. Saw Dr. Southgate. Gookin told me that they destroyed a valuable Number of Papers and sustained a very great Loss, and he should have been ruined, if they had not missed a valuable File of capital Notes.
       John Sullivan. What is the meaning of Mobbing. There was not one Thing done that Jona. advised to. Dont urge that mobs being in other Places, is any Justification.
       There is Evidence that Jonathan Junr. was with the rest.
       Under common law a Person wants understanding, to make him guilty of a Crime.
       3 Bac.
       The Stewarts have confessed themselves guilty, by their Default.
       People was divided about the Destruction of the Tea.
       Jona. has pd. a sixth Part of £200 which should be returned to him Exemplary Damages, not known to the Legislators.
       1. Damage to the House. 2. Furniture. 3. Papers. 4. Credit in Trade. 5. To his Character. 6. Indignity. 7. Children. 8. Wife. 9. The Terror, Cruelty and Horror of that dismal Scene. 10. Consider what the Crime was and what King might have done. He might have killed em all and been justified.
       Damages.
       1. To the House.
       2. To the Furniture.
       3. The Papers.
       4. To his Credit in Trade.
       5. To his Reputation and Character in generall. Such popular Hurricanes always scatter Dust upon a Man. They make the World suspect very often where there is no just Cause or Ground for Jealousy. The Maxim with many is that where there is so much Smoke there is always some fire, and under the Influence of this Opinion they take up a Prejudice vs. a Man without examining into the Truth. These popular Commotions always set ill humours afloat. They put licentious Tongues and Pens in Motion, as they did particularly in this Case. These Andross’s hired a Paper to be printed even in a Newspaper and to be scatterd also in Hand Bills, to asperse and blacken his Character. Every Man has Enemies. Every Enemy takes Advantage of such a season, and becomes industrious to propagate Reports true or false, to the Injury of a Man’s Character. Besides every one of the Persons who is concerned in such an Outrage has a Number of Friends, who are at once alarmed, and become anxious least the Perpetrators should be discoverd and punished, and least the World should condemn the Action as unjust. These therefore instantly join the Cry, and say in all Companies the most bitter, cruel, and often false and deceitfull Things they can think of. In short I know of nothing that happens in society which is such a Nursery of Scandal, and Calumny, of obloqui and Defamation as a Mob. Besides it is such a Gratification to the Envy and Revenge, of the most sordid, base and groveling among the Vulgar, that it gives them a Triumph and they always become insolent, impudent, and abusive to such a Man—swallow down greedily all the Lyes and dirty Tales that are told and propagate them far and wide.
       Apply this to Mr. King and to those Rioters.
       6. The Indignity offered to the Plaintiff. The Insult and Affront.
       An Englishmans dwelling House is his Castle. The Law has erected a Fortification round it—and as every Man is Party to the Law, i.e. the Law is a Covenant of every Member of society with every other Member, therefore every Member of Society has entered into a solemn Covenant with every other that he shall enjoy in his own dwelling House as compleat a security, safety and Peace and Tranquility as if it was surrounded with Walls of Brass, with Ramparts and Palisadoes and defended with a Garrison and Artillery.—This covenant has been broken in a most outragious manner. We are all bound then to make good to the Plaintiff his Damages.
       Every Englishman values himself exceedingly, he takes a Pride and he glories justly in that strong Protection, that sweet Security, that delightfull Tranquillity which the Laws have thus secured to him in his own House, especially in the Night. Now to deprive a Man of this Protection, this quiet and Security in the dead of Night, when himself and Family confiding in it are asleep, is treating him not like an Englishman not like a Freeman but like a Slave—like a miserable Turk, or Tartar. Is not this a base Affront? No Man who has a Soul, who has the Spirit of a Man in him can ever after during his whole Life, ever forget such an Indignity, tho he may forgive it. He can never think of it without Pain of Mind, without Impatience, Anger, Resentment, Shame and Grief.
       7. The Damages and Danger to his Children.
       5 young Children, all suddenly awakend, by the Dashing of Glass, the Yells, and Noises. Sudden Terror it seems is dangerous to Children. We had the last Week at York Instances. A Gun—a rap. This Danger arises from the Constitution of all Animals. A Colt once thoroughly affrightened never gets over it. A sudden fright destroys the natural Tone and Vigour of the Nerves and turns the Animal Spirits into such Channells that they never can be brought back.
       There is a natural Courage in Children, which once abated, and Habits of Fear fixed in their Minds, they never can be cured. Instances are common. Fill a Childs head with stories of Ghosts, Apparitions and Hobgoblins, and You fix such Habits of fear upon them, that all the force of their Reason shall never be able to make them walk in the dark without fear.
       8. The Danger, the real Damage and actual Cruelty, to his amiable Wife. She was at that Time far gone in her Pregnancy. She run 1000 Chances of her Life, and still greater Risques of the fruit of her Body. What had the innocent Babe in her Womb done to this abandon’d Mob, that its Existence should be put at Hazard, by their Fury, Malice, Madness and Revenge.
       9. The Cruelty the Terror, the Horror of the whole dismal scene. It would be affectation to attempt to exaggerate, it is almost impossible to exagerate, the distresses of this innocent Family, at that Time. The Excellency of a Tryal by Jury is that they are the Partys Peers, his equalls—men of like Passions, feelings, Imaginations and Understandings with him. If your Passions are not affected upon this Occa­sion, you will not be the Plaintiffs Peers. It is right and fit, it is reasonable and just that you should feel as he did, that you should put yourself in his Place, and be moved with his Passions.
       Be pleased then to imagine yourselves each one for himself—in bed with his pregnant Wife, in the dead of Midnight, five Children also asleep, and all the servants. 3 Children in the same Chamber, two above. The Doors and Windows all barrd, bolted and locked—all asleep, suspecting nothing, harbouring no Malice, Envy or Revenge in your own Bosoms nor dreaming of any in your Neighbours. In the Darkness, the stillness the silence of Midnight.
       All of a sudden, in an Instant, in a twinkling of an Eye, an armed Banditti of Felons, Thieves, Robbers, and Burglars, rush upon the House. Like Savages from the Wilderness, or like Legions from the Blackness of Darkness, they yell and Houl, they dash in all the Windows and enter. Enterd they Roar, they stamp, they Yell, they houl, they cutt break tear and burn all before them.
       Do you see a tender and affectionate Husband, an amiable deserving Wife near her Time, 3 young Children, all in one Chamber, awakened all at once, ignorant what was the Cause, terrifyd, inquisitive to know it. The Husband attempting to run down stairs, his Wife, laying hold of his Arm, to stay him and sinking fainting dying away in his Arms. The Children crying and clinging round their Parents—father will they kill me—father save me! The other Children and servants in other Parts of the House, joining in the Cries of Distress.
       What sum of Money Mr. Foreman would tempt you, to be Mr. King, and to let your Wife undergo what Mrs. King underwent, and your Children what theirs did for one Night?
       I freely confess that the whole sum sued for would be no temptation to me, if there was no other Damage than this.
       But how can the Impression of it be erased out of his Mind and hers and the Childrens. It will lessen and frequently interrupt his Happiness as long as he lives, it will be a continual Sourse of Grief to him.
       10. Such an Event establishes and perpetuates Rancour, Animosities and Hatreds among Families. One of these Children will never recollect the see one of the Family of Stewart and Andrews without Pain of Mind. Is it not a damage to a Man to have Quarells entailed upon him and his Family, forever, with all his Neighbours and their Families.
       11. It’s of great Importance to the Community that sufficient that exemplary Damages should be given in such Cases. King might have kill’d em all. If a Man has Humanity enough, to refrain, he ought to be fully compensated.
       12. It would be a stain of this excellent and noble Tryal by Jury, if it should not afford Justice in such Cases. There are Levellers, but they disgrace Jurys.
      